Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible suggested considerations would be to incorporate subject matter directed towards clarifying and expanding upon ‘assigning point values to the vehicles’ as said values relate to traffic incidents.  Furthermore, adding a limitation directed towards network tracking of traffic congestion monitoring is disclosed in RAMANATHAN (Pub. No: US 2020-0287834) and would not further allowance if proposed in a potential amendment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA (Pub. No: US 2013-0009789) in view of RATTI (Patent No.: US 9,916,755).

As per Claim 1 ICHIKAWA discloses A method of reporting traffic incidents comprising (Figs. 1-3 traffic incident second car to first car potential collision [0009] reporting image capture to driver [0018, 0022] [0031]): 
recording video using a processing device mounted in a first vehicle and showing the video on a display (Figs. 1-3 capture record outside vehicle from mounted camera and display to driver [0009] [0018, 0022]); 
tapping the display when a traffic incident is detected (Figs. 1-3 press tap display touch to display captured images to alert of two car incident detected as prevention incident to avoid collision – superimposed on the display to be tapped [0031-0033] [0040-0042] [0056]); capturing a segment of the recorded video (Figs. 1-3 capture the segment image superimposed from all captured during incident [0031-0033] 0042]); 
ICHIKAWA does not disclose but RATTI discloses forwarding the video segment to a processing center (Figs. 5, 9-10, 15, 17 cloud storage processing .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forwarding the video segment to a processing center taught by RATTI into the system of ICHIKAWA because of the benefit taught by RATTI to disclose vehicle accident and incident information transmitted to an external entity for further analysis and processing whereby ICHIKAWA is directed towards vehicle accident and incident processing avoidance and detection and would benefit from the additional functionality for external communication of data that is additionally available to the driver of the vehicle.


As per Claim 2 ICHIKAWA discloses The method of claim 1 
 determine if a traffic incident by a second vehicle is present (Figs. 1-3 press tap display touch to display captured images to alert of two car incident detected as prevention incident to avoid collision – superimposed on the display [0031-0033] [0040-0042] [0056])
ICHIKAWA does not disclose but RATTI discloses wherein the processing center applies artificial intelligence (AI) to the video segment to determine a traffic incident (Figs. 5, 9-10, 15, 17 [Abstract] cloud storage processing center contains AI network and/or human reviewer team member – several seconds archived segment of video [col. 3 lines 42-44; lines 49-56, lines .


As per Claim 3 ICHIKAWA discloses The method of claim 2 wherein 
ICHIKAWA does not disclose but RATTI discloses a human reviews the video segment if the AI determines a traffic incident is present and the video segment is forwarded to an enforcement authority when the human also determines a traffic incident is present (Figs. 5, 9-10, 15, 17 [Abstract] AI network alerts and final consensus of the human reviewer team members to determine if to forward to police [col. 5 lines 3-20]) (The motivation that applied in Claim 1 applies equally to Claim 3).

As per Claim 4 ICHIKAWA discloses The method of claim 3 wherein 
ICHIKAWA does not disclose but RATTI discloses the video segment is n seconds in length (Figs. 5, 9-10, 15, 17 cloud storage processing center contains AI network and/or human reviewer team member – several seconds archived segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]) (Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify RATTI to teach a specific number of seconds of a video segment because Applicant has not disclosed that 20 seconds in length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform  (The motivation that applied in Claim 1 applies equally to Claim 4)


As per Claim 5 ICHIKAWA discloses The method of claim 4 wherein 
ICHIKAWA does not disclose but RATTI discloses the video segment includes an image of the license plate of the second vehicle is displayed in the video segment (Figs. 11, 15-17 license plates of at least two vehicles in captured content [col. 3 lines 53-60] [col.11 lines 50-6-] - segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]) (The motivation that applied in Claim 1 applies equally to Claim 5).

As per Claim 6 ICHIKAWA discloses The method of claim 5 wherein the 
ICHIKAWA does not disclose but RATTI discloses video segment includes the location and time of the traffic incident (Figs. 5, 9 times and locations [col. 3 lines 40-50] [col.11 lines 10-18] [col. 11 lines 35-40] - segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]) (The motivation that applied in Claim 1 applies equally to Claim 6).


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RATTI (Patent No.: US 9,916,755) in view of LAGASSEY (US Pub. No. 2008-0252485)


As per Claim 7 RATTI discloses A method of detecting a traffic incident comprising (Figs. 5, 9-10, 15 [Abstract] cloud storage processing center contains AI network and/or human reviewer team member [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]): 
in a processing device (at least Fig. 15 clouds 1-3); receiving a video segment of at least one vehicle (Figs. 5, 9-10, 15, 17 received by at least cloud storage processing center contains AI network and/or human reviewer team member – several seconds archived segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]); 
analyzing the behavior of the vehicle to determine if a violation of a traffic incident has occurred (Figs 9-10 under the influence analysis [col. 11 lines 40-50] – speeding, improper lane change, excessive lane change – all from analysis Fig. 20 for excessive lane [col. 13 lines 29-38], Figs. 14-15 speeding and unsafe lane changes [col. 3 lines 10-17] [col. 9 lines 6-15, 19-23, 32-42]); 
reporting the traffic incident to an enforcement agency in an incident report (Figs. 5, 9-10, 15, 17 e-report [Abstract] AI network alerts and final consensus of the human reviewer team members to determine if to forward to police [col. 5 lines 3-20])
RATTI does not disclose but LAGASSEY discloses tracking the vehicle in the video segment (Figs. 1-2 [0070-0072])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tracking the vehicle in the video segment as taught by LAGASSEY into the system of RATTI because of the benefit taught by LAGASSEY to disclose the additional feature of tracking vehicle progress and before, during and after a potential incident or accident occurred whereby RATTI discloses analysis for vehicle incidents and accidents or the potential thereof and would benefit from the additional capability of tracking said vehicle in question or under observation as a safety monitoring step.


As per Claim 8 RATTI discloses The method of claim 7 wherein the step of analyzing the behavior of the vehicle comprises (See said analysis for Claim 7); 
RATTI does not disclose but LAGASSEY discloses assigning point values to the vehicle for the presence of one or more metrics related to a traffic incident (Figs. 1-4, 6 point value acoustic signatures predetermined levels [0054] starting with baseline up to and including types of accident related sounds [0083-0085] [0166]); identifying a traffic incident when the point values exceed a threshold amount (Figs. 1-4, 6 accident determined threshold signature [0083-0085] [0166])) (The motivation that applied in Claim 7 applies equally to Claim 8).

As per Claim 9 RATTI discloses The method of claim 8 wherein the traffic incident comprises driving under the influence (Figs 9-10 [col. 11 lines 40-50]).

As per Claim 10 RATTI discloses The method of claim 9 wherein the metrics comprise speeding, excessive lane changes, and unsafe lane changes (Fig. 20 for excessive lane [col. 13 lines 29-38], Figs. 14-15 speeding and unsafe lane changes [col. 3 lines 10-17] [col. 9 lines 6-15, 19-23, 32-42] - several seconds archived segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]).
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481